Dismissed and Memorandum Opinion filed December 1, 2005








Dismissed and Memorandum Opinion filed December 1,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00977-CV
____________
 
AMX ENTERPRISES, INC., AMX
ENTERPRISES, L.L.P., and AMX ENVIRONMENTAL, LTD., Appellants
 
V.
 
GREG SHINDLER and AMERICAN
PREVENTION AND RESTORATION SERVICES, INC., Appellees
 

 
On Appeal from the 333rd District
Court
Harris County , Texas
Trial Court Cause No.
03-49549
 

 
M E M O R A N D U M  O P I N I O N
This appeal is from a judgment signed April 29, 2005.  
On November 22, 2005, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 1, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.